DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 depends from itself, but should depend from claim 3, which is how it will be treated for purposes of examination. Claim 5 depends from improper claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickham (2016/0038301).
Regarding claim 1, Wickham discloses an intervertebral implant comprising:
a body 12 (Fig. 1) having a rear end (annotated Fig. 1, below) an opposite front end (id.) and opposed side walls 64 extending between the ends, the body having an outer perimeter and an inner perimeter about an internal chamber 62, the body comprising:
an upper surface (top) and a lower surface (bottom), the upper surface defined by a solid upper outer rim (following the outer edge perimeter) and a spaced apart solid upper inner rim (following the inner edge perimeter) and the lower surface defined by a similar solid lower outer rim and a similar spaced apart solid lower inner rim;
a solid front wall (annotated Fig. 1, below) extending at the front end between at least the solid upper outer rim and the solid lower outer rim;
a solid rear wall 66 extending at the rear end between at least the solid upper outer rim and the solid lower outer rim;
each of the side walls including at least one solid cross strut 50 extending between the solid upper rims and at least one solid cross strut 50 extending between the solid lower rims, wherein each solid cross strut has an associated curved contoured portion (e.g., the general side profile; Fig. 3);
each of the side walls including at least one solid support structure 24 extending along an outer perimeter between the upper rim and the lower rim and an inner solid support structure 22 extending along the inner perimeter between the upper inner rim and the lower inner rim, and
a porous structure 32 (Fig. 3) integrally formed with the solid upper rims, the solid lower rims, each of the solid cross struts, and each of the solid support structures in each of the side walls, and
wherein each solid cross strut 50 and associated curved contoured portion thereof define a contour of a surface serration (Fig. 1).

    PNG
    media_image1.png
    492
    675
    media_image1.png
    Greyscale

Regarding claim 2, surface serrations defined by cross strut 50 are defined along the upper and lower surfaces along the rear end (e.g., at least the final serration at the rear end at the upper and lower surfaces).
Regarding claim 3, each solid support structure is defined by a radial strut, e.g., at least radially extending cross struts 50 (Fig. 1).
Regarding claim 6, a plurality of internal struts 38 (Fig. 3) extend within each wall in the space between the respective outer solid support structure 24 and the inner solid support structure 22.  
Regarding claim 7, the internal struts 38 are embedded within the porous structure 32 (Fig. 3).
Regarding claim 10, the solid rear wall 66 includes recesses along the upper and lower surfaces in which porous structure 32 is formed (Fig. 3).  
Regarding claim 11, porous structure 32 extends between adjacent cross struts 50 (Figs. 2 and 3).
Regarding claim 19, Wickham discloses an intervertebral implant comprising:
a body 12 (Fig. 1) extending from an upper surface (top) to a lower surface (bottom), the body having a front end (annotated Fig. 1, supra), a rear end (id.) and a pair of spaced apart first and second side walls 64 extending between the front and rear ends such that an interior chamber 62 is defined within the front and rear ends and the first and second walls, the body defining an outer perimeter and an inner perimeter extending about the internal chamber (Fig. 1), 
wherein at least one of the walls is defined by a solid support structure, 22, 24, and an integral porous structure 32 (Fig. 3), the solid support structure including an outer solid support structure 24 extending along the outer perimeter between the upper outer rim and the lower outer rim, 
wherein the upper surface and lower surface comprise surface serrations (Fig. 1), a contour of which being defined by a solid cross strut 50 and a curved contoured portion therebetween (Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham (2016/0038301) in view of Field et al. (“Field”; 2017/0172758; cited by Applicant). 
Regarding claim 8, Wickham discloses the claimed invention except for the rear wall defining opposed slots along the outer surfaces thereof.  
Field teaches that an intervertebral implant 100 (Figs. 1A, 1B) may comprise a rear wall 112 defining opposed slots 142, 143 along an outer surface thereof to provide an option for engaging with an installation instrument (para. 0162). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the implant of Wickham with a rear wall defining opposed slots along an outer surface thereof, in view of Field, to provide an option for engaging with a desired installation instrument.
Regarding claim 9, it is noted that Wickham teaches a bore 68 (Fig. 1) defined in the rear end, and would be located between the opposed slots (supra) of the device of the combination of Wickham and Field. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,739. The claims of the present application and issued patent are directed to the substantially same invention of an intervertebral implant characterized by upper and lower surfaces, solid support structure in or defining the walls, a porous structure integrally formed with the implant structure, and cross struts that define a contour of surface serration. Independent claims 1 and 12 further recite the upper and lower surfaces being defined by solid upper and lower outer rims and spaced apart solid upper and lower inner rims, as well as solid front and rear walls. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the scope of the independent claims. Where these differences exist, the patent claims include more elements and are more specific (e.g., the side wall being free of solid structure between inner and outer solid support structures, and the extent of the porous structure). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Apart from the differences in the independent claims outlined above, each of claims 1-19 of the present application directly and sequentially correspond to claims 1-19 of the issued patent:

 Appl. 16/690,808
Pat. 10,517,739
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773